DETAILED ACTION
The applicant’s amendment filed on March 1, 2021 was received.  New claims 19 was added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
Claims 1-15 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuda et al. (hereinafter “Yasuda”) (WO 2012/026067A1, cited by Applicant; see U.S. Pub. No. 2013/0149606A1, cited by Applicant, for English translation) in view of Fukuoka et al. (hereinafter "Fukuoka") (U.S. Pub. No. 2009/0202911A1, cited by Applicant).
Regarding claims 1-3, 8 and 19, Yasuda teaches a negative-electrode material powder for a lithium-ion secondary battery having a conductive carbon film formed on the surface of a lower silicon oxide powder (see paragraph 35).  The lower silicon oxide powder is a powder of SiOx, which satisfies 0.4≤x≤1.2 (see paragraph 36).  The ratio of the conductive carbon film in the negative-electrode material powder is preferably not less than 0.2 mass % and not more than 10 mass % (see paragraph 47).

Fukuoka teaches a negative electrode material comprising a lithium ion-occluding and releasing material such as metallic silicon and silicon oxides SiOx which are coated on their surface with a carbon coating and wherein the silicon crystals have a grain size preferably between 2 and 20 nm (see paragraphs 21, 28 and 35).   A silicon grain size of less than 1 nm may lead to a lowering of charge/discharge capacity whereas a silicon grain size of more than 500 nm may lead to substantial expansion and contraction during charge/discharge operation and a lowering of cycle performance (see paragraph 28).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have produced the silicon oxide of Yasuda having the crystal grain size of Fukuoka in order to achieve adequate charge/discharge capacity without lowering cycle performance.  
With respect to the ratio of the conductive carbon film in the negative-electrode material powder, and to the silicon crystallite size, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Regarding claims 4-6, Yasuda teaches that the negative-electrode material powder exhibits peaks at 1350 cm-1 and 1580 cm-1 in the Raman spectrum, where a ratio I1350/I1580 of the height I1350 of the peak at 1350 cm-1 to the height I1580 of the peak at 1580 cm-1 satisfies 0.1<I1350/I1580<1.4.  When I1350/I1580 is 0.1 or less, the cycle 
With respect to the ratio I1350/I1580, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Regarding claim 7, Yasuda teaches that in measurement by an X-ray refraction device, the strongest peak line of Si (111) appears at 2θ=28.4±0.3° (see paragraph 50).
Regarding claim 9, Yasuda teaches that a negative-electrode material used for the negative electrode of a lithium-ion secondary battery can include the negative-electrode material for powder in addition to other active materials (see paragraph 75).  It is well known in the art of lithium-ion secondary batteries to use natural or artificial graphite as a negative electrode active material.
Regarding claim 10, Yasuda teaches that among the constituent materials in the negative-electrode material, the proportion of the negative-electrode material powder for a lithium-ion secondary battery to the total of the constituent materials except the binder is set to 20 mass % or more (see paragraph 75).
Regarding claims 11-12, as stated above with respect to claims 1-3, Fukuoka teaches a negative electrode material comprising a lithium ion-occluding and releasing 
With respect to the silicon crystallite size, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Regarding claims 13 and 14, Yasuda teaches that the negative-electrode material powder exhibits peaks at 1350 cm-1 and 1580 cm-1 in the Raman spectrum, where a ratio I1350/I1580 of the height I1350 of the peak at 1350 cm-1 to the height I1580 of the peak at 1580 cm-1 satisfies 0.1<I1350/I1580<1.4.  When I1350/I1580 is 0.1 or less, the cycle characteristics of the lithium-ion secondary battery are deteriorated due to low capability of relaxing the expansion and contraction of silicon oxide in addition to low receiving rate of lithium ions, which result from high crystallinity of the carbon film.  On 
With respect to the ratio I1350/I1580, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Regarding claim 15, Yasuda teaches that the lower silicon oxide powder is a powder of SiOx, which satisfies 0.4≤x≤1.2 (see paragraph 36).
Regarding claim 16, Yasuda teaches that the lower silicon oxide powder is a powder of SiOx, which satisfies 0.4≤x≤1.2 (see paragraph 36).  A negative-electrode material used for the negative electrode of a lithium-ion secondary battery can include the negative-electrode material for powder in addition to other active materials.  Among the constituent materials in the negative-electrode material, the proportion of the negative-electrode material powder for a lithium-ion secondary battery to the total of the constituent materials except the binder is set to 20 mass % or more (see paragraph 75).  It is well known in the art of lithium-ion secondary batteries to use natural or artificial graphite as a negative electrode active material.
Yasuda further teaches that the negative-electrode material powder exhibits peaks at 1350 cm-1 and 1580 cm-1 in the Raman spectrum, where a ratio I1350/I1580 of the height I1350 of the peak at 1350 cm-1 to the height I1580 of the peak at 1580 cm-1 satisfies 0.1<I1350/I1580<1.4.  When I1350/I1580 is 0.1 or less, the cycle characteristics of the lithium-ion secondary battery are deteriorated due to low capability of relaxing the 
Yasuda does not explicitly teach a crystallite size of the silicon of or 3 nm to 6 nm.
Fukuoka teaches a negative electrode material comprising a lithium ion-occluding and releasing material such as metallic silicon and silicon oxides SiOx which are coated on their surface with a carbon coating and wherein the silicon crystals have a grain size preferably between 2 and 20 nm (see paragraphs 21, 28 and 35).   A silicon grain size of less than 1 nm may lead to a lowering of charge/discharge capacity whereas a silicon grain size of more than 500 nm may lead to substantial expansion and contraction during charge/discharge operation and a lowering of cycle performance (see paragraph 28).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have produced the silicon oxide of Yasuda having the crystal grain size of Fukuoka in order to achieve adequate charge/discharge capacity without lowering cycle performance.  
With respect to the proportion of the negative-electrode material powder for a lithium-ion secondary battery to the total of the constituent materials except the binder, and to the silicon crystallite size, and to the ratio I1350/I1580, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Regarding claims 17 and 18, Yasuda teaches a lithium-ion secondary battery including a positive electrode 1, a negative electrode 2, and a separator 3 impregnated with electrolyte (see paragraph 3).  The positive electrode 1 includes a counter electrode current collector 1b and a counter electrode 1c.  The negative electrode 2 includes a working electrode current collector 2b and a working electrode 2c, where a negative-electrode material used for the working electrode 2c can include the negative-electrode material powder and other active materials, as described above (see paragraphs 4 and 75).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8 and 11 of U.S. Patent No. 10,693,130. Although the claims at issue are not identical, they are not patentably claims 1-8 17 and 18 are anticipated by claims 1, 3, 8 and 11 of U.S. Patent No. 10,693,130.

Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8 and 11 of U.S. Patent No. 10,693,130 in view of Yasuda et al. (hereinafter “Yasuda”) (WO 2012/026067A1, cited by Applicant; see U.S. Pub. No. 2013/0149606A1, cited by Applicant, for English translation).
Claims 1, 3, 8 and 11 of U.S. Patent No. 10,693,130 teach all the limitations of the instant claims 9-16 except that the carbonaceous negative electrode material (C) includes at least one selected from the group consisting of natural graphite, artificial graphite and amorphous carbon.
Yasuda teaches a negative-electrode material powder for a lithium-ion secondary battery having a conductive carbon film formed on the surface of a lower silicon oxide powder (see paragraph 35).  The lower silicon oxide powder is a powder of SiOx, which satisfies 0.4≤x≤1.2 (see paragraph 36).  The ratio of the conductive carbon film in the negative-electrode material powder is preferably not less than 0.2 mass % and not more than 10 mass % (see paragraph 47).  A negative-electrode material used for the negative electrode of a lithium-ion secondary battery can include the negative-electrode material for powder in addition to other active materials (see paragraph 75).  It is well known in the art of lithium-ion secondary batteries to use natural or artificial graphite as a negative electrode active material.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined an SiOx-C active material with a carbonaceous active material such as In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).


Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but the following arguments are not persuasive.
A)	In connection with parent App. No. 14/437,674, Applicant previously submitted, on March 1, 2019, the Declaration of Hideyuki Tsuchiya and the Declaration of Akira Yasuda.  Those declarations established that the claimed range of the content of the carbon with respect to the whole negative electrode material of from 0.5 mass% % to 4.5 mass % provides unexpectedly advantageous results for the claimed negative electrode material.  The declarations also show that a negative electrode material in which the crystallite size of the silicon is in the range of 2 nm or more and 8 nm or less can provide a battery with a combination of a high initial charge capacity, and a high charge and discharge efficiency as compared with using a negative electrode material in which a silicon crystallite is not detectable and manufactured using a negative electrode material in which the size of the silicon crystallite is 11 nm.
B)	Claim 1 is not generic to a species or sub-genus claimed in claims 1, 3, 8 and 11 of U.S. Pat. No. 10,693,130.  Therefore, it is submitted that this anticipation analysis is improper.

In response to Applicant’s arguments, please consider the following comments:
	A)	Both the Declaration of Hideyuki Tsuchiya and that of Akira Yasuda are effective in establishing expected results of on the basis of the superior performance of a number of batteries where each battery includes a negative electrode comprising a silicon oxide negative electrode material having a particular range of silicon crystallite size, a particular range of carbon coating amount, and in which the silicon oxide negative electrode is combined with a particular amount of artificial graphite.
In supporting a finding of unexpected results, objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  See § MPEP 7160.2(d).  In this instance, claims 1-15 and 17-19 are not commensurate in scope with the evidence provided in the declarations of Hideyuki Tsuchiya and Akira Yasuda.  Claim 1 does not directed to a negative electrode and does not disclose relative amounts of the silicon-containing negative electrode material and a carbonaceous negative electrode material.  Furthermore, claim 1 does not provide a suitable upper boundary on the silicon crystallite size as provided in the declarations Hideyuki Tsuchiya and Akira Yasuda.  Although a number of dependent claims provide these missing elements in a separate, piece-wise fashion, none of claims 1-15 and 17-19 provide for a negative electrode that is commensurate in scope with that of the batteries which form the basis of the unexpected results in the declarations of Hideyuki Tsuchiya and Akira Yasuda.
B)	Here, Applicant has made reference to a single example provided in MPEP § 804 II. B. 1 which provides an exemplary circumstance in which claims under examination are not patentably distinct from the reference claims.  This example is not 

A portion of Applicant’s arguments, filed March 1, 2021, with respect to the prior art rejection of claim 16 have been fully considered and are persuasive. 
Applicant correctly indicates that claim 16 does in fact describe a negative electrode material that is commensurate in scope with that of the negative electrodes that comprise the batteries which form the basis of the unexpected results in the declarations of Hideyuki Tsuchiya and Akira Yasuda.  As such, the rejection of claim 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuda et al. in view of Fukuoka et al. has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727